DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-8, 10-12 and 14-20 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a case for an eyewear device having a conductive interface, the case comprises circuitry coupled to the at least one contact and including a processor, wherein the processor is configured to detect the connection of the eyewear device to the multi-purpose interface in response to detection of a predetermined difference between a pull-up signal at the multi-purpose interface of the case and a pull-down signal at the multi-purpose interface; (claim 10) a system comprises a processor configured to: detect a connection of the conductive interface of the eyewear device to the multi-purpose interface of the case in response to detection of a predetermined Page 3 of 8ANON-128US 1PATENT difference between a pull-up signal at the multi-purpose interface of the case and a pull-down signal at the multi-purpose interface; (claim 18) a method comprises step of detecting a connection of an eyewear 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
                                                                                                                                                                             /TUYEN TRA/Primary Examiner, Art Unit 2872